Case 3:19-cr-00486-CRB Document 27 Filed 01/16/20 Page 1 of 12

Qntted States District Court

FOR THE
NORTHERN DISTRICT OF CALIFORNIA

 

>
i oO ay
VENUE: SAN FRANCISCO T 2 th
20 oS. —
Bt = ‘-
oe — th,
Cc. oC vt
UNITED STATES OF AMERICA, Oe “sy Oo
V. “Oe &

ROBERT ROWEN and TERESA SU,

(KL /9- “OC CRB

DEFENDANT(S).

 

SUPERSEDING INDICTMENT

18 U.S.C. § 371 — Conspiracy To Defraud the United States;
26 U.S.C. § 7201 — Tax Evasion

 

A true bill.

 

Foreman

 

Filed in open court this loth __ day of

January 2020

Q in
\ fol Clerk

Bail, $ ISSUE SUMMONS

Koon i Ki a5 fo beth detundants

United States iMagisiiacs a0

 

 

 
 

 

Case 3:19-cr-00486-CRB Document 27 Filed 01/16/20 Page 2 of 12

AO 257 (Rev. 6/78)

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

BY: (J comptaint LJ inrormation CJ inpictment
SUPERSEDING

 

OFFENSE CHARGED
18 U.S.C. Sect. 371 - Conspiracy [_] Petty
26 U.S.C. Section 7201 - Evasion .
[-] Minor

Misde-
C1 meanor
Felony

PENALTY: 180U.S.C. Sect. 371-5 years imprisonment, $250,000 fine, 3 years
supervised release, $100 special assessment;
26 U.S.C. Section 7201 - 3 years imprisonment, $250,000 fine, 1
year supervised release, $100 special assessment

Name of District Court, and/or Judge/Magistrate Location
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

-—- DEFENDANT - U.S ¥
“Ay , “€O

b Robert Rowen C
Fark Oy Ly

 

 

k
DISTRICT COURT NUMBER srs 2%, SO
19-CR-0486-CRB To er NG
Ae Ur,
DEFENDANT

 

PROCEEDING
Name of Complaintant Agency, or Person (& Title, if any)

Internal Revenue Service

person is awaiting trial in another Federal or State Court,
O give name of court

 

this person/proceeding is transferred from another district
O per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of
O charges previously dismissed

which were dismissed on motion SHOW

of: DOCKET NO.
[_] U.S. ATTORNEY ["] DEFENSE \

this prosecution relates to a
[_] pending case involving this same

defendant MAGISTRATE

\ CASE NO.

prior proceedings or appearance(s)
[_] before U.S. Magistrate regarding this
defendant were recorded under

 

 

 

Name and Office of Person

Furnishing Information on this form David L. Anderson

 

[x] U.S. Attorney [] Other U.S. Agency

Name of Assistant U.S.

IS NOTIN CUSTODY
Has not been arrested, pending outcome this proceeding.

1) [X] If not detained give date any prior
summons was served on above charges

2) (] |s a Fugitive

3) [|] !s on Bail or Release from (show District)

 

IS IN CUSTODY
4) [[] On this charge

5) [_] On another conviction

\ [_] Federal [_] State

6) [-] Awaiting trial on other charges
If answer to (6) is “Yes”, show name of institution

 

Has detainer O Yes Hes
been filed? Ol No Fed

DATE OF d Month/Day/Year

ARREST
Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

 

 

 

C] This report amends AO 257 previously submitted

Attorney (if assigned) Cynthia Stier

 

ADDITIONAL INFORMATION OR COMMENTS

 

PROCESS:
SUMMONS [] NOPROCESS* [] WARRANT

lf Summons, complete following:
Arraignment [_] Initial Appearance

Defendant Address:

Bail Amount:

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Date/Time: February 26, 2020 10:30 Before Judge: Spero

 

Comments:
Case 3:19-cr-00486-CRB Document 27 Filed 01/16/20 Page 3 of 12

AO 257 (Rev. 6/78)

 

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

By: LJ comecaint CJ inrormation (I inpIcTMENT
SUPERSEDING

 

 

OFFENSE CHARGED
18 U.S.C. Sect. 371 - Conspiracy [_] Petty
26 U.S.C, Section 7201 - Evasion
LC] Minor
Misde-
O meanor
Felony

18 U.S.C. Sect. 371 - 5 years imprisonment, $250,000 fine, 3 years
supervised release, $100 special assessment;

26 U.S.C. Section 7201 - 3 years imprisonment, $250,000 fine, 1
year supervised release, $100 spacial assessment

PENALTY:

Name of District Court, and/or Judge/Magistrate Location
NORTHERN DISTRICT OR-SALIFORNIA

 

SAN FRANCTRCO | DIVISION .

o Mee

* ets!

 

r-—- DEFENDANT - U.S oe

» Teresa Su

 

DISTRICT COURT NUMBER
19-CR-0486-CRB

 

 

DEFENDANT

 

PROCEEDING

Name of Complaintant Agency, or Person (& Title, if any)

Internal Revenue Service

 

g person is awaiting trial in another Federal or State Court,
give name of court

 

this person/proceeding is transferred from another district
C] per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of
O charges previously dismissed

which were dismissed on motion SHOW

of DOCKET NO
C U.S. ATTORNEY = [_] DEFENSE \

this prosecution relates to a
pending case involving this same

defendant MAGISTRATE

\ CASE NO.

prior proceedings or appearance(s)
before U.S. Magistrate regarding this
defendant were recorded under

 

 

 

Name and Office of Person

Furnishing Information on this form David L. Anderson

 

[x] U.S. Attorney [] Other U.S. Agency

Name of Assistant U.S.

Attorney (if assigned) Cynthia Stier

IS NOTIN CUSTODY
Has not been arrested, pending outcome this proceeding.
1) [x] If not detained give date any prior
summons was served on above charges

2) [_] Is a Fugitive

3) [_] |s on Bail or Release from (show District)

 

 

IS IN CUSTODY
4) [[] On this charge

5) [[] On another conviction

\ [_] Federal [_] State

8) [[] Awaiting trial on other charges
If answer to (6) is "Yes", show name of institution

 

Has detainer CL Yes Me tate
been filed? Oo No Fed

DATE OF > Month/Day/Year

ARREST
Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

 

 

 

PROCESS:
SUMMONS [] NO PROCESS* [7] WARRANT

If Summons, complete following:
Arraignment CF Initial Appearance

Defendant Address:

 

Comments:

 

ADDITIONAL INFORMATION OR COMMENTS

 

 

TC] This report amends AO 257 previously submitted

 

Bail Amount:

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Date/Time: February 26, 2020 10:30 Before Judge: Spero

 

 
10
11
12
13
14
15
16
17
18
19
20

pu
23
24
25
26
27
28

 

 

Case 3:19-cr-00486-CRB Document 27 Filed 01/16/20 Page 4 of 12

DAVID L. ANDERSON (CABN 149604) . Fy LP
United States Attorney UA) 4, £D

vy iif / b A

Lene é ‘ . Ms SY
NOR 6S Se IND
Fh OF A! Coun
‘y Sey
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

UNITED STATES OF AMERICA, Case No. 19-cr-0486-CRB

Plaintiff, VIOLATIONS:
V.
18 U.S.C. § 371 — Conspiracy To Defraud the United
States;

26 U.S.C. § 7201 — Tax Evasion

ROBERT ROWEN and TERESA SU,

Defendants.

Nee OS SSS oS oe oe

SAN FRANCISCO VENUE

 

SUPERSEDING INDICTMENT
The Grand Jury charges:
Introductory Allegations

At all times relevant to the Superseding Indictment:

l. The Internal Revenue Service (“IRS”) is an agency of the United States of America
within the Department of the Treasury.

2. The Internal Revenue Code (Title 26 of the United States Code) contains the statutes
and laws of the United States concerning, among other things, tax liability. “Federal income tax” refers
to the tax due the United States under the Internal Revenue Code.

3 ROBERT ROWEN (“ROWEN”) and TERESA SU (“SU”) were husband and wife

SUPERSEDING INDICTMENT
Case No. 19-cr-0486-CRB

 
Oo So NN HD WH fH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-00486-CRB Document 27 Filed 01/16/20 Page 5 of 12

during all times relevant to this Superseding Indictment. They were residents of Sebastopol, California.

4, ROWEN and SU were medical doctors practicing alternative medicine at their medical
clinic in Santa Rosa, California, during all times relevant to this Superseding Indictment.

5. A.S. worked for ROWEN and SU at their medical clinic from approximately February
2006 until 2008, then as the medical clinic’s off-site bookkeeper from 2012 until at least August 8, 2019.

6. Lotus Management, LLC was a business owned and controlled by ROWEN during all
times relevant to this Superseding Indictment.

7. Soundview Communications, Inc. was a company located in Georgia, during all times
relevant to this Superseding Indictment.

8. R.M. worked at R.M. Trading, LLC, a gold coin and precious metals brokerage business
located in Michigan, at all times relevant to this Superseding Indictment.

9. J.P. worked at Oxbridge Coins, a gold coin and precious metals business located in San
Francisco, at all times relevant to this Superseding Indictment.

The Conspiracy and Scheme to Evade

10. | The manner and means by which the conspiracy was sought to be accomplished included,
among others, the following:

11. ROWEN filed his 1992 through 1997 U.S. Individual Income Tax Returns [Forms 1040]
with the IRS in 1998, self-reporting a tax liability for each tax year for a combined total of $179,042 in
taxes due and owing.

12. ROWEN filed his 2003 through 2008 Forms 1040 with the IRS in 2010, self-reporting a
tax liability for each tax year for a combined total of $53,284 in taxes due and owing.

13. With knowledge of ROWEN’s delinquent federal income tax liabilities, ROWEN and/or
SU attempted to evade payment thereof by: Concealing ROWEN’s ability to pay; placing his assets out
of the reach of the United States Government; placing his assets in the names of nominees and/or an
alter ego; concealing his revenue by depositing it into nominee bank accounts; using cash to transact his
personal and professional business; converting his revenue to gold and silver coins; and providing false
information to the IRS and to the Courts about his ownership interest in assets and revenue, and other
property.

SUPERSEDING INDICTMENT
Case No. 19-cr-0486-CRB

 
Co Oo NN NH OO & YW WH

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-00486-CRB Document 27 Filed 01/16/20 Page 6 of 12

COUNT ONE: (18 U.S.C. § 371 — Conspiracy To Defraud the United States)

14. Paragraphs 1 through 13 of this Superseding Indictment are re-alleged and incorporated
as if fully set forth here.

15. From on or about January 3, 2007, and continuing to at least September 13, 2018, in the
Northern District of California,

ROBERT ROWEN, and
TERESA SU,

defendants herein, did unlawfully, voluntarily, intentionally and knowingly conspire, combine,
confederate, and agree together and with each other and with other individuals both known and
unknown to the Grand Jury to defraud the United States for the purpose of impeding, impairing,
obstructing, and defeating the lawful Government functions of the Internal Revenue Service (“IRS”) of
the Treasury Department in the ascertainment, computation, assessment, and collection of the revenue:
to wit, federal income taxes due and owing by ROBERT ROWEN to the United States.

Overt Acts

16. In furtherance of the conspiracy and to effect its objects, on or about the dates listed
below, in the Northern District of California and elsewhere, ROWEN, SU, and others, committed the
following overt acts, among others:

a. From on or about January 3, 2007, to at least April 11, 2014, ROWEN and SU instructed
patients at their medical clinic, either personally or through staff, to make their checks for medical
services payable to R.M. or J.P.;

b. from on or about January 3, 2007, to at least October 23, 2013, ROWEN, either
individually or through nominees, deposited patient checks into a BOA account in the name of R.M. to
purchase gold and silver coins;

c. from on or about October 25, 2013, until at least April 11, 2014, ROWEN, either
individually or through nominees, deposited patient checks into a BOA account in the name of J.P. to

purchase gold and silver coins;
H
H

SUPERSEDING INDICTMENT
Case No. 19-cr-0486-CRB

 
Oo eo NN DB OO FB WD NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-00486-CRB Document 27 Filed 01/16/20 Page 7 of 12

d. from on or about January 3, 2007 to on or about April 11, 2014, ROWEN, both
individually and through nominees and Lotus, converted over $3,900,000 of his revenue to gold and
silver coins;

e. on or about November 29, 2010, ROWEN and SU submitted to the IRS amended joint
U.S. Income Tax Returns for tax years 2003 through 2008, reporting a fake casualty loss;

f. on or about November 13, 2012, ROWEN and SU filed a lawsuit against the United
States of America in the U.S. District Court for the Northern District of California seeking to compel the
IRS to file their amended joint U.S. Income Tax Returns for tax years 2003 through 2008;

g. on or about July 29, 2014, SU filed an action against the United States of America in the
Superior Court of California, County of Sonoma, falsely representing that gold and silver coins seized
by the IRS in March 2014, were her separate property;

h. on or about July 7 and 24, 2014, ROWEN and SU falsely represented to the U.S. District
Court for the Northern District of California, that all of the assets seized by the IRS in March 2014,
which included gold and silver coins, were SU’s separate property;

i. in or about March 2014, SU contacted a patient of the medical clinic after the IRS seized
that patient’s check at the March 2014 civil seizure and requested the patient to stop payment on their
check and issue a new one;

j- on or about April 16, 2014, ROWEN falsely represented to the IRS that the assets seized
by the IRS in March 2014, which included gold and silver coins, were SU’s separate property;

k. on or about October 19, 2015, SU sent a false 2014 Form 1040 to the IRS to be filed
reporting that the “vast majority of the assets” seized by the IRS in March 2014, which included gold
and silver coins, were her separate property;

1. on or about the following dates, October 10, 2016, October 16, 2017, and September 13,
2018, ROWEN and SU filed U.S. Return of Partnership Income Tax Returns [Form 1065] for tax years
2015, 2016 and 2017, falsely reporting each partner’s share of income, deductions, and credits;

Ht
H
Hf

SUPERSEDING INDICTMENT
Case No. 19-cr-0486-CRB

 
Oo S&S HN NDR A FSF WW bY

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cr-00486-CRB Document 27 Filed 01/16/20 Page 8 of 12

m. between October 15, 2013 and February 21, 2014, SU made cash payments to Chase
Bank for her personal credit card, which included purchases for business expenses of the medical
practice;

n. between November 26, 2012 and December 16, 2013, ROWEN made cash payments to a
personal credit card at Chase Bank;

0. between December 20, 2013 and November 10, 2014, ROWEN used cash to purchase
cashier’s checks to pay rent for the medical practice, his malpractice premium, an attorney, and other
expenses; and

p. on or about October 26, 2012, and January 25, 2013, ROWEN used cash to pay property
taxes using a name other than his own.

All in violation of Title 18, United States Code, Section 371.

COUNT TWO: (26 U.S.C. § 7201 — Tax Evasion)

17. Paragraphs 1 through 16 of this Superseding Indictment are re-alleged and incorporated
as if fully set forth here.

18. From on or about September 19, 2005, and continuing to at least on or about September
13, 2018, in the Northern District of California and elsewhere, the defendant,

ROBERT ROWEN,
did willfully attempt to evade and defeat the payment of the tax liabilities due and owing by him to the

United States of America, for the periods and in the amounts identified below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Period | Tax | Due Date Tax Due Penalty Due Interest Due
Form | Date of | Return Reported on on 3/20/14 on 3/20/14
Return | Filed Tax Return
Filed
1992 | 1040 | 4/15/93 | 6/22/98 | $30,835 $ 14,644.08 $ 114,942.22
1993 1040 | 4/15/94 | 6/29/98 | $27,120 $ 48,789.80 $ 276,391.79
1994 | 1040 | 4/17/95 | 6/29/98 | $33,116 $ 50,804.30 $ 177,831.10
1995 1040 | 4/15/96 | 6/29/98 | $25,112 $ 59,459.30 $ 254,340.60
1996 | 1040 | 4/15/97 | 5/18/98 | $29,744 $ 38,727.96 $ 170,732.96
1997 | 1040 | 4/15/98 | 7/6/98 $ 33,115 $ 10,318.75 $ 54,102.96
2003 1040 | 4/15/04 | 9/13/10 | $19,749 $ 9,890.31 $ 11,132.99
2004 | 1040 | 4/15/05 | 9/20/10 | $ 15,068 $ 7,589.10 $ 7,255.98
2005 1040 | 4/17/06 | 9/27/10 |$ 5,688 $ 2,929.95 $ 2,087.70
SUPERSEDING INDICTMENT

Case No. 19-cr-0486-CRB

 

 
oO Co NN HD A FSF WNW PO —

wm NM HN NY NH NY NN NY NO Re Be BPO SE EF SE El ELL
co ND KN UN F&F WO NY SB OD oO Oo HN DH FF WY NY YK S&S

 

 

Case 3:19-cr-00486-CRB Document 27 Filed 01/16/20 Page 9 of 12

 

2006

1040 | 4/17/07 | 10/4/10 |$ 5,765 $ 2,780.58 $ 1,462.66

 

2007

1040 | 4/15/08 | 7/23/10 |$ 4,902 $ 1,813.74 $ 692.15

 

2008

1040 | 4/15/09 | 9/6/10 $ 2,112 $ 561.72 $ 127.32

 

 

Total

 

 

 

 

 

 

 

$ 232,326 $248,309.59 | $1,071,100.43

 

by committing various affirmative acts of evasion, including:

Concealing and attempting to conceal from the IRS the nature and extent of assets available to
him to pay his federal income tax liabilities set forth above;

forming Lotus on or about November 27, 2006, to receive his revenue from Soundview;
directing A.S. to open a business checking account for Lotus at Wells Fargo, deposit the
Soundview checks, then use the proceeds to purchase gold and silver coins for him;

instructing patients at his medical clinic, either personally or through the staff, to make their
checks for medical services payable to R.M. or J.P., then cause the checks to be deposited in
R.M. and J.P.’s bank accounts;

filing a lawsuit on or about September 19, 2005, against the United States of America in the U.S.
District Court for the Northern District of California for a declaratory judgment as to “whether or
not the plaintiff is a taxpayer pursuant to, and/or under 26 U.S.C. § 7701(a)(14)”;

submitting to the IRS amended joint U.S. Income Tax Returns for tax years 2003 through 2008,
reporting a fake casualty loss;

filing a lawsuit against the United States of America in the U.S. District Court for the Northern
District of California on November 13, 2012, seeking to compel the IRS to file his amended joint
U.S. Income Tax Returns for tax years 2003 through 2008;

falsely representing to the U.S. District Court for the Northern District of California that the
assets seized by the IRS in March 2014, including gold and silver coins, were SU’s separate
property.

sending the IRS a letter in April 2014, falsely stating he had no assets or source of income;

filing U.S. Return of Partnership Income Tax Returns [Form 1065] for tax years 2015, 2016 and

2017, falsely reporting each partner’s share of income, deductions, and credits;

SUPERSEDING INDICTMENT

Case N

o. 19-cr-0486-CRB

 
nn BP W HN

Oo fe NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-00486-CRB Document 27 Filed 01/16/20 Page 10 of 12

e making cash payment to a personal credit card at Chase Bank between November 26, 2012 to
December 16, 2013;

e using cash to purchase cashier’s checks between December 20, 2013, and November 10, 2014, to
pay rent for the medical practice, his malpractice premium, and an attorney; and

e using cash to pay property taxes on or about October 26, 2012, and January 25, 2013.

All in violation of Title 26, United States Code, Section 7201.
COUNT THREE: (26 U.S.C. § 7201 — Tax Evasion)

19. Paragraphs 1 through 18 of this Superseding Indictment are re-alleged and incorporated
as if fully set forth here.

20. From on or about January 3, 2007, and continuing to at least September 13, 2018, in the
Northern District of California and elsewhere, the defendant,

TERESA SU,

did willfully attempt to evade and defeat the payment of the tax due and owing by ROWEN to the
United States of America for the tax years 1992 through 1997, and 2003 through 2008, by committing
various affirmative acts of evasion, including:

e Concealing and attempting to conceal from the IRS the nature and extent of assets available to
ROWEN to pay his federal income tax liabilities;

e from on or about January 3, 2007, to at least April 11, 2014, instructing patients at ROWEN and
SU’s medical clinic, either personally or through the staff, to make their checks for medical
services payable to R.M. or J.P.;

e submitting amended joint U.S. Income Tax Returns to the IRS in on or about November 29,
2010 for tax years 2003 through 2008 reporting a fake casualty loss;

e onor about November 13, 2012, filing a lawsuit against the United States of America in the U.S.
District Court for the Northern District of California seeking to compel the IRS to file ROWEN
and SU’s amended joint U.S. Income Tax Returns for tax years 2003 through 2008;

e onor about July 7 and 24, 2014, falsely representing to the U.S. District Court for the Northern
District of California, that all the assets seized by the IRS in March 2014, which included gold

and silver coins, was her separate property.

SUPERSEDING INDICTMENT
Case No. 19-cr-0486-CRB

 
i)

10
11
12
13
14
15
16
\7
18
LY
20
21
22
2
24
25
26
27
28

 

 

Case 3:19-cr-00486-CRB Document 27 Filed 01/16/20 Page 11 of 12

e onor about July 29, 2014, filing an action against the United States of America in the Superior
Court for the State of California, County of Sonoma, falsely representing that gold and silver
coins seized by the IRS in March 2014, were her separate property;

e filing U.S. Return of Partnership Income Tax Returns [Form 1065] for tax years 2015, 2016 and
2017, falsely reporting each partner’s share of income, deductions, and credits;

e contacting a patient of the medical clinic in or about March 2014, after the IRS seized that
patient’s check at the March 2014 civil seizure, requesting the patient to stop payment on their
check and issue a new one;

e making cash payments to a personal credit card at Chase Bank between October 15, 2013, and
February 21, 2014 to pay for purchases including business expenses for the medical practice;

e onor about October 19, 2015, sending a false 2014 Form 1040 to the IRS to be filed reporting a
“sale” of “Collectibles” sold on or about March 20, 2014 with a cost basis $377,859, and a sales
price of “806,139.”

All in violation of Title 26, United States Code, Section 7201.

DATED: A TRUE BILL

San /&, 7202 i
“] FOREPERSON

 

DAVID L. ANDERSON
United States Attorney

CYNTHIA STIER
Assistant United States Attorney

SUPERSEDING INDICTMENT
Case No. 19-cr-0486-CRB

 
Case 3:19-cr-00486-CRB Document 27 Filed 01/16/20 Page 12 of 12

UNITED STATES DISTRICT CO RT & /t &
NORTHERN DISTRICT OF CALIFO Wy, D

CRIMINAL COVER SHEET“ £ ts 5

Eps: 4 4: Sa
0

i eiees ny

pee

Instructions: Effective November 1, 2016, this Criminal Cover Sheet must be completed hd Uritted
along with the Defendant information Form, for each new criminal case.

CASE NAME:

USAV. Robert Rowen and Teresa Su

Is This Case Under Seal?
Total Number of Defendants:

Does this case involve ONLY charges
under 8 U.S.C. § 1325 and/or 1326?

Venue (Per Crim. L.R. 18-1):
Is this a potential high-cost case?

Is any defendant charged with
a death-penalty-eligible crime?

Is this a RICO Act gang case?

Assigned AUSA . .
(Lead Attorney): Cynthia Stier

Comments:

Form CAND-CRIM-COVER (Rev. 11/16)

Yes

Yes

SF

Yes

Yes

Yes

CASE NUMBER:

CR 19-0486 CRB
No ¥

2-7 ¥ 8 or more

No ¥

OAK SJ

No f
No ¥
No ¥

Date Submitted: ]/16/2020

RESET FORM SAVE PDF

 
